DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9 and 11-12 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ueno et al. (US 20070057191).
Regarding claim 1, Ueno teaches a detector for detecting photons comprising 

the detector modules comprising a plurality of detector devices 24 25 etc, and an interface 24 25 etc, 
the detector devices having a substrate 20 extending from a front end to a rear end, and carrying a plurality of pixelated semiconductor detector slabs 21s, and being arranged such that the front end is closer (direction of gamma ray 32) to a source of the photons than the rear end (figure 8a), 
the semiconductor detector slabs being arranged on readout circuits (figure 7), and the detector devices having an input/output element at or near the rear end of the substrate (figure 8a), 
wherein a front group of one or more (lower rows of 21s) the semiconductor detector slabs arranged close to the front end of the substrate are made from a semiconductor material configured to promote photon scattering and form the front detector (since the lower rows of 21s are closer to source of radiation it would be considered promote scattering photon figure 8a), 
wherein a rear group of one or more of the semiconductor detector slabs (upper rows of 21s) arranged closer to the rear end of the substrate than the front group are made from a semiconductor material configured to promote photon absorption, and form the rear detector (since the rows of upper 21s are away from the gamma ray it is considered promoting absorption photons, figure 8a).
Regarding claim 3, Ueno teaches a distance (a distance between 1st and 3rd row) between the rearward most detector slab of the inner detector and the forward most detector slab of the rear detector is greater than a distance (a distance between 1st and 2nd) between the detector slabs of the front detector and than a distance (a distance between 4th and 3rd row) between the detector slabs of the rear detector (figure 8a).
Regarding claim 9, Ueno teaches the readout circuits are ASICs (para 26).
Regarding claim 11, Ueno teaches the substrates have a substantially rectangular shape (figure 11).
Regarding claim 12, Ueno teaches a detector according to claim 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5-8, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno.
Regarding claim 2, Ueno fails to teach the substrate is a kapton layer. 
A kapton layer is known.

Regarding claim 4, Ueno fails to teach the distance between the rearward most detector slab of the front detector and the forward most detector slab of the rear detector is between 5 and 30 centimetres, specifically between 10 and 20 centimetres. 
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to adapt the size of the detector, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 5, Ueno fails to teach the front detector comprises a plurality of detector slabs and a distance between the detector slabs of the front detector is between 0.5 and 2 centimeters. 
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to adapt the size of the detector, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 6, Ueno fails to teach the rear detector comprises a plurality of detector slabs and a distance between the detector slabs of the rear detector is between 0.5 and 2 centimeters. 

Regarding claim 7, Ueno teaches the detector slabs of the front detector are made from semiconductor (para 47) but fails to teach the semiconductor is silicon.
A silicon semiconductor is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the semiconductor of Ueno with the known silicon, since it would reduce cost.
Regarding claim 8, Ueno teaches the detector slabs of the rear detector are made from CdTe or CdZnTe. (para 52).
Regarding claim 10, Ueno teaches the front detector and rear detector have a substantially circular cross-section, and wherein the substrates have an isosceles trapezoidal shape. 
A detector module with trapezoidal shape is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the detector modules of Ueno with the known shape, since it would reduce ray leak.
Regarding claim 13, Ueno teaches a system for real-time visualization of metabolic activity in a subject which has previously been administered a radioactive tracer comprising the detector according to claim 10, a computing system for determining impacts of photons in the front and rear detectors, for calculating a position of an origin of the radioactive decay using in relation with the impacts Line-of-Response calculation and/or Compton cone calculation based on Compton scattering from the front 
Regarding claim 14, Ueno teaches the computing system is a digital signal processor connected with the interfaces of the detector modules. 
Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 15-20, Ueno fails to teach a method for real-time visualization of metabolic activity in a subject, wherein the subject has previously been administered a radioactive tracer and positioned such that a portion of a body of the subject is at least partially provided within a photon detector according to claim 1, the method comprising detecting radioactive decay of the tracer within the photon detector FOV (para 7); calculating a position of an origin of the radioactive decay (para 7); and displaying the position of the origin of the radioactive decay substantially in real-time (para 57), wherein the radioactive tracer comprises a radioactive isotope which in decay emits a positron and a separate gamma ray (para 8), the detecting with the photon detector comprises detecting photons originating from two back-to-back gamma rays (figure 2) resulting from positron-electron annihilation (para 7) and the separate gamma ray in the inner and the outer ring detector, and the calculating the position of the origin of the radioactive decay comprises determining impacts of photons in the front and rear detectors belonging to the same event of radioactive decay, wherein the separate gamma ray is detected in both the front and rear detectors and in relation with the impacts belonging to the same event of radioactive decay using Line-of-Response calculation and Compton cone calculation based on Compton scattering from the front detector as claimed in claim 15.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884